DLD-160                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3037
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  PAUL SURINE,
                                           Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                       (D.C. Crim. Action No. 4:07-cr-00304-001)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 22, 2021

                Before: JORDAN, KRAUSE, and PHIPPS, Circuit Judges

                              (Opinion filed: May 4, 2021)
                                      _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      Paul Surine, an inmate currently serving his sentence at FCI Allenwood, appeals

pro se from the District Court’s order denying his motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government has filed a motion for

summary affirmance. For the following reasons, we grant the Government’s motion and

will summarily affirm the District Court’s judgment.

      In 2008, Surine pleaded guilty to conspiracy to distribute 50 grams or more of

cocaine base. He was sentenced to 360 months in prison. We affirmed his conviction

and sentence. See United States v. Surine, 375 F. App’x 164 (3d Cir. 2010) (not

precedential). The District Court later granted Surine’s motion for a sentence reduction

pursuant to Amendment 782 to the Sentencing Guidelines and reduced his sentence to

291 months of imprisonment.

      In July 2020, Surine filed a motion pursuant to § 3582(c)(1)(A)(i), arguing that

compassionate release was warranted because various health conditions put him at

increased risk from COVID-19. (ECF 433.) The Government opposed the

§ 3582(c)(1)(A)(i) motion. (ECF 375.) The District Court denied relief, holding that,

although Surine’s health conditions (including obesity and chronic kidney disease) put

him at an elevated risk of serious illness or death from COVID-19, those reasons for

release were outweighed by the relevant factors under 18 U.S.C. § 3553(a). (ECF 437 &

438.) Surine appealed. (ECF 442.) After Surine filed his pro se brief (Doc. 7), the



                                            2
Government moved for summary affirmance (Doc. 8). Surine opposes the Government’s

motion. (Doc. 9.)

       We have jurisdiction under 28 U.S.C. § 1291. See United States v. Pawlowski,

967 F.3d 327, 329 n.4 (3d Cir. 2020). We review the District Court’s order for abuse of

discretion, and thus “will not disturb the District Court’s decision unless there is a

definite and firm conviction that it committed a clear error of judgment in the conclusion

it reached upon a weighing of the relevant factors.” Id. at 330 (alteration, quotation

marks, and citation omitted). We may summarily affirm a district court’s order if the

appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4 and I.O.P. 10.6.

       The compassionate release provision states that a district court “may reduce the

term of imprisonment” and “impose a term of probation or supervised release” if it finds

that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Before granting compassionate release, a district court must consider

“the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable.”

§ 3582(c)(1)(A). Those factors include, among other things, “the nature and

circumstances of the offense and the history and characteristics of the defendant,”

§ 3553(a)(1), and the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; “to afford



                                              3
adequate deterrence to criminal conduct”; and “to protect the public from further crimes

of the defendant,” § 3553(a)(2)(A)-(C).

       The District Court did not abuse its discretion in denying Surine’s

§ 3582(c)(1)(A)(i) motion. We agree the relevant § 3553(a) factors outweigh the reasons

for release. As the District Court explained, Surine had more than seven years remaining

on his sentence. See Pawlowski, 967 F.3d at 330-31. In addition, the District Court

accurately noted that he was convicted of an “incredibly serious” offense for his role as

the “leader of a large, multi-year narcotics trafficking conspiracy that resulted in the

distribution of as much as 3.5 kilograms of cocaine base to hundreds of individuals.”

During the offense, Surine traded firearms to drug traffickers and possessed dozens of

firearms that he used to threaten others. Id. at 331. Moreover, Surine’s extensive

criminal history indicated that he poses a danger to the community and that releasing him

would not afford adequate deterrence, promote respect for the law, achieve just

punishment, reflect the seriousness of the offense, or protect the public.1 Id. These

circumstances fail to lead us to “a definite and firm conviction that [the District Court]

committed a clear error of judgment in the conclusion it reached upon a weighing of the

relevant factors.” Id. at 330 (alteration omitted) (quoting Oddi v. Ford Motor Co., 234

F.3d 136, 146 (3d Cir. 2000)).



1
 Surine’s criminal history spanned his entire adult life and included robbery and sexual
offenses.
                                            4
      Accordingly, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.




                                         5